 1 14DECISIONSOF NATIONAL LABOR RELATIONS BOARDvania, plant, excluding all other employees, guards, and super-visors as defined in the Act constitute a unit appropriate forthepurposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]Member Peterson, concurring:The record in this case discloses that the bricklayers con-stitute an identifiable, homogeneous group of craftsmen; thatthere is no history of their inclusion in a broader unit; andthat the type of integration found in the National Tube case 4does not exist here. None of the factors to which I referred inmy dissent in the Hamilton cases as bases for finding a craftgroup an inappropriate unit are present. Accordingly, I agreewithmy colleagues that an election should be directed for thebricklayers.4Footnote 1, supra.s W. C. Hamilton and Sons, 104 NLRB 627.NEBEL KNITTING COMPANYandAMERICAN FEDERATIONOF HOSIERY WORKERS, AFL, Petitioner. Case No. 11-RC-496. July 13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, ahearing washeld before Sidney J.Barban, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labororganizationinvolvedclaims to representcer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of certain employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The partiesagreethat a unit of production and maintenanceemployees is appropriate, but disagree as to the compositionof the unit. The Petitioner, in opposition to the Employer, wouldexclude fixers, the maintenance fixer-learner, foreman-fixers,the foreladies in the.finishing and inspecting, mending,greigegoods inspecting, and packing departments, the head dyer, the106 NLRB No. 11. NEBEL KNITTING COMPANY115shipping clerk, the knitted work collector, the utility man, andJ.M. Berryhill, on the ground that these employees are super-visors. It would also exclude the cafeteria employees on theground that they have dissimilar interests from the productionand maintenance employees. The Employer would include theseemployees.The Employer, a manufacturer of full-fashioned hosiery,employs approximately 340 employees at its plant at Charlotte,North Carolina. It operates its plant on a 3-shift basis withapproximately 222 employees on the first shift, 48 employeeson the second shift, and 37 employees on the third shift. Overallsupervision is vested in the plant superintendent. Except for thepositions of 3 assistant plant superintendents, which the Em-ployer asserts were created and filled about a day before thehearing, the Employer contends that it has no other supervisorypositions.As indicated above, the Petitionerdisagreeswith thiscontention.Fixers and the maintenance fixer-learner: The Employerlists 7 employees who are classified as fixers, and 1 employeewho is classified as a maintenance fixer-learner.1 These fixerswith the exception of James H. Wrape, who is separatelydiscussed below, work in the knitting department on differentshifts and perform the duties typical of employees in this cate-gory in the full-fashioned hosiery industry. Essentially, theseduties consist of the maintenance, repair, and adjustment of thefull-fashioned knitting machines, and the distribution of needles,small parts, and work instructions to the knitters. They aredirectly responsible to the plant superintendent for the qualityof work performed in the knitting department.In the event of a machine smash or breakdown, it is the dutyof the fixers to determine whether the breakdown was causedby the knitter or by machine failure. Ifthe causeof the break-down is judged to be machine failure, the knitter, who is paidon a production-rate basis, receives a special hourly rate tocompensate for hislossof earnings during the repair of hismachine.The fixers, moreover, enforce plant rules and regulationsand supervise the quality of the knitters' work through theissuance of warning slips. After receiving three warning slips,the knitter is summoned before the plant superintendent fordisciplinary action. Although the fixers' recommendations asto the status of the knitters are subject to investigation by theplant superintendent, it is clear that these recommendationsare given substantial weight.The fixers have the authority to grant the knitters shortleave of absence and leave occasioned by illness on the job.They also represent management in the first step of the griev-anceprocedure. Unlike the knitters, the fixers are paid a1The seven fixers listed by the Employer are Arthur L. Mauldwin, Harry W. Wingate,George G. Shivar, James H. Wrape, Charles J Hicks, Sam S Southerland, and Grady L.Faile.The Employer asserts that Mauldwin, Wingate, and Shivar were promoted about aday before the hearing to assistant plant superintendents. D. A. B. Williams is listed as themaintenance fixer- learner.322615 0 - 54 -q 1 16DECISIONSOF NATIONAL LABOR RELATIONS BOARD46-hourguaranteed wage and receivepaidvacations.They alsoattend supervisory meetings at which other department foremenand foreladies are present.The maintenance fixer-learner performs the same-generalduties, has the same generalauthority,and receives the sameor similar guaranteed wage and paid vacation as the fixers.FixerJames H. Wrape, unlikethe otherfixers, performshis dutiesthroughout the Employer's plant.He is responsibleto the plantsuperintendent for standardizingthe length andsize of theEmployer'sproduct, adjusting the knitting machines,and making sample testsof the knitters' production. In additionhe checks withthe inspecting departmentfor imperfect work ofknitters,which mayresult in reduced earningsby theknittersand hasthe authorityto issue warning slips to them for toomany "menders"in their work. He is also responsible forsupervisingthe plantjanitors.As itisclear that the fixers and the maintenance fixer-learner exercise independent judgment in the performance oftheir dutiesand possessauthoritytomake effective recom-mendations concerning the statusof rank-and-file employees,we find, contrary to the Employer's contentions,that they aresupervisorswithinthemeaningof the Act. Accordingly, weshall excludethem from the unit.2The Employer'svice president and plant superintendenttestifiedthat a daybefore the hearing,3of thefixers werepromoted to assistantplantsuperintendents.Although theEmployerconcedes that these3 employees should be excludedfrom the unitas supervisoryemployees,neither ofthe abovewitnesses was ableto testifyas to what effect theseprorlotionswould haveon the responsibilityand authorityof the fixers. Inthese circumstances,we findnothing in the record indicatingeither that thefixers no longer possess the responsibility orsupervisoryauthority indicatedabove,or that theyhave in-terests in common with the production and maintenance em-ployeeswhich wouldwarrant their inclusionin the unit.iForeman-fixers:The Employer employs Zforeman-fixersand 1 assistant foreman-fixer in its seaming and preboardingdepartments.The foreman-fixer and the assistant foreman-fixer in the seamingdepartmentare responsibleto the plantsuperintendentfor themaintenance and repairof 40machinesand forthe conductand performance of 45 employees.In addi-tion to their maintenance duties,they have the authority toreport latenesses,absences,and effectivelyto recommendchanges in the statusof theirsubordinatesthrough theissuance2 Silver Knit Hosiery Mills, Inc., 93 NLRB 791; Victor Hosiery Corporation, 86 NLRB 195;Lykens Hosiery Mills, Inc., 82 NLRB 981. In a prior representation proceeding involvingthe same parties (Case No. 11-RC-444), the Board on December 9, 1952, issued a Decisionand Direction of Election which provided for the inclusion in the production and maintenanceunit of the fixers and the utility man discussed below.Thereafter,the Board permitted thewithdrawal of this petition it is noted that the record in that case did not contain the evidencerelating to the fixers' and the utility man's responsibility and authority that is containedin the present record, thereby accounting for the different results reached in each case.3 Cf. Hudson Hosiery Company, 95 NLRB 250 NEBEL KNITTING COMPANY117ofwarning slips. The foreman-fixer in thepreboarding depart-ment repairs and adjusts preboarding machines,distributeswork,issues warning slips,and is responsiblefor the conductand performance of the 16 employees in this department. Bothforeman-fixers and the assistant foreman-fixer are paid on anhourly rate,although the employeesin theirdepartments arepaid on a production-rate basis.They alsoattend supervisorymeetingscalled by the Employer.In view of the foregoing, wefind that the foreman-fixersand theassistant foreman-fixerare supervisorswithinthemeaningof the Act. Accordingly,we shall exclude them from the unit.Foreladies:The Employeremploys foreladiesin the finish-ing and inspecting,mending, greige goods inspecting,and pack-ing departments.ForeladyElsie Warren is responsible to theplant superintendent for the operationof themending depart-ment. She directs the distributionof work tothe 12 membersin this department and providesthem with anequal number ofhoursofwork.Inaddition to these duties,she operates a"vetos"or automatic latching machine on a part-time basis.Unlike theother employees in this department who are paid ona production-rate basis,she ispaid an hourly rate.Forelady Myrtle R. Hasty directs the operations of 40 em-ployees in the finishing and inspecting department and regulatesthe sequencein which thegoods are to be inspected and mended.She is also responsible for examiningthe Employer's productafter its returnfromthe dyeingroom to seethat the proper dyeshades have been used.Althoughthe employees in this depart-ment are paid on a production-rate basis,this forelady issalaried.ForeladyLaura J. Gilliam directsthe operations of 14packers and 2 transfer girls in the packing department. Shechecks the accuracy of the packers'work by comparing thepacked goodswith theshipping orders.She is paidan hourlyrate whereas her subordinates are paid on a production ratebasis.The foreadyin the griege goods inspectingdepartment4directs the activities of the 18 employees in this departmentand is responsible for the proper distribution of work to theseemployees.She is also responsiblefor the accuracy of theproduction records turnedin by thevarious seamers.Unlikethe otheremployees in this department,she ispaid an hourlyrate.All the foreladies mentioned above aredirectlyresponsibleto the plantsuperintendent for theconductand work perform-ance of the employees in their respective departments;attendsupervisory meetings; andhave the authoritythrough the useof warning slipsto effectchanges in the status of the employees4The supervisory authority exercised by Sarah R.Bean as forelady of the griege goodsinspecting department is not exercised by Mrs. Kiser,who was recently employed 1 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDunder them.Accordingly we find thatthe foreladies are super-visorswithin themeaningof the Act.'The head dyer:He is responsible to theplantsuperintendentfor theEmployer's dyeing operations.He directsthe work oftwo helpers,receivesa salary and paid vacation,and has thesame authorityas other supervisors to issue warning slips.He also attendssupervisorymeetings.We shall therefore ex-clude him fromthe unit as a supervisorwithinthe meaning ofthe Act.J.M. Berryhill,formerly the IBM tabulator and at presentunclassified,is responsible for coordinating the manufactureof hosieryin the styles and sizes required by customers'orders.In addition, withthe assistance of several employees,Berryhillcoordinatesthe flowof goodsthroughthe variousprocessing stages in order to expeditethe completion of thefinished product. Unlikethe production and maintenance em-ployees,he is salariedand directlyresponsibleto the Em-ployer'svice president.Inasmuch as the record does notsufficientlydisclose the allegedsupervisory authority pos-sessed byBerryhill, we shall permit him to votesubject tochallenge in the election hereinafterdirected.The shipping clerk and the knitted work collector: The ship-ping clerkperforms the usual duties of this work classification.He alsophysicallyassists in the loadingof trucks. The knittedwork collector, withthe occasional assistance of a helper,distributesyarnto the knittersand collects the knitters'production.He also serves as a receivingclerk. As the shippingclerk and theknitted workcollector do nothavethe supervisoryauthority defined in the Actbut have interests similar to theproduction and maintenance employees,we shall, contrary tothe Petitioner's contention,includethem in the unit.'The utility man: This employee,a former fixer,is directlyresponsibleto theplant superintendentfor the electrical repairand maintenance of the knitting and preboarding machines andthe air-conditioning system.Unlike the 2employees whom hesuperviseshe is paidon a guaranteed 50-hour basis,receivesa paid vacation,and attends supervisory meetings.We shallexclude himas a supervisor.?Cafeteriaemployees:The Employermaintains a cafeteriawhichserves mealsto the first-shift employeesbetween thehoursof 11a.m. and 1 p.m.Employed in the cafeteria underthe directionof Mrs. Nebel, the Employer's president, are fourcafeteria employees who prepare and servethe food and drink.These employees are included on the samefactory payroll. Ascafeteria employees have sufficient interestsin common withproductionandmaintenance employees,and no other labor5Salant&Salant,92 NLRB 417,422.The record indicatesthat Nelly Mauny,who assistsForeladyElsie Warren in the mending department,does not have the authority responsiblyto direct the employees in this department.Accordingly,we shall include her in the unit Weshallalso includeBeulah Young,the substandard inspector,and Ruby E. Moore,the orderfiller,who the parties stipulated were not supervisorswithinthe meaningof the Act6 Wm L. Hoge & Co.,Incorporated, 102 NLRB 191; Gastonia Weaving Company, 91 NLRB 8997GeneralBox Company, 89 NLRB 1439, 1440. PRODUCERS RICE MILL, INC.119organization is seeking their separate representation,we shall,contrary to the Petitioner's contention,include them in theunit. 9We find that all production and maintenance employees at theEmployer's Charlotte, North Carolina, plant, including theshipping clerk,the knitted work collector, and cafeteria em-ployees,but excluding office clerical employees,painters,nurses,truckdrivers, watchmen-firemen, fixers, the mainte-nance fixer-learner,foreman-fixers,the assistant foreman-fixer, the foreladies in the finishing and inspecting,mending,greige goods inspecting,and packing departments,the headdyer, the utility man, and all other supervisors as defined inthe Act,constitute a unit appropriate for the purposes of collec-tivebargainingwithin themeaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]aThe Alliance ManufacturingCompany, 101 NLRB 112.PRODUCERS RICE MILL, INC., AND PRODUCERS DRYER,INC.andINTERNATIONAL UNION OF UNITED BREWERY,FLOUR, CEREAL, SOFT DRINK AND DISTILLERY WORK-ERS OF AMERICA, CIO, Petitioner. Case No. 32-RC-637.July 13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Seymour X.Alsher, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.1Pursuant to the provisions of Section 3 (b) of the Act, theBoard had delegated its powers in connection with this case toa three-member panel [Members Houston,Styles,and Peter-son].Upon the entire record in this case,the Board finds:1.Both the Mill and the Dryer are farmer-owned coopera-1The petition as filed covered only the employees of Producers Rice Mill, Inc., hereincalled the Mill. At the hearing the petition was amended to include Producers Dryer, Inc.,herein called the Dryer, as an Employer, and the unit was amended to include the employeesof the Dryer. Both Employers objected to the amendments on thegrounds that: (1) TheDryer had received no formal notice of the petition or of the hearing; and (2) the Petitionerhad not formally requested recognition before the hearing for the unit sought in the amendedpetition.Regarding the first contention, the Dryer was represented at the hearing, andparticipated fully. It presented testimony and was accorded an opportunity to be heard. Asitdid not claim surprise, and made no showing of prejudice, the objection is overruled.Arena-North, Inc., et al— 93 NLRB 375; Imperial Garden Growers, 91 NLRB 1034. How-ever,asnoted hereafter, we shall not direct an election among the Dryer's employees.With regard to the second contention, it is sufficient that at the hearing the Petitioner'sstatus as a bargaining agent for the unit sought was disputed. This objection is thereforeoverruled also. Advance Pattern Company, 80 NLRB 29.106 NLRB No. 18.